835 F.2d 872
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leonor R. GRAYBLAS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3348.
United States Court of Appeals, Federal Circuit.
Nov. 24, 1987.

Before FRIEDMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (Board) in Docket No. SF08318510572, dismissing as untimely the petitioner's appeal to the Board from the decision of the Office of Personnel Management (that denied her a retirement annuity) because she had failed to establish good cause for waiver of the Board's time limit for filing such an appeal, is affirmed on the basis of the opinion of the Board.